 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT LEE GRIFFIN,                                Case No. 1:17-cv-01137-DAD-JDP
12                       Petitioner,
13            v.                                         ORDER REQUIRING PETITIONER TO FILE
                                                         REGULAR STATUS REPORTS
14    JOEL D. MARTINEZ,
                                                         ECF No. 19
15                       Respondent.
16

17          Petitioner Robert Lee Griffin, a state prisoner proceeding without counsel, seeks a writ of

18   habeas corpus under 28 U.S.C. § 2254. On October 12, 2017, petitioner filed a motion to stay the

19   federal habeas proceedings until his state court habeas remedies have been exhausted. ECF

20   No. 9. On June 25, 2018, this court granted petitioner’s motion to stay the proceedings and

21   ordered petitioner to file a status report every 90 days detailing his progress in exhausting his

22   claims in state court. ECF No. 19. Petitioner filed status reports on September 17, 2018, ECF

23   No. 20, and on January 2, 2019, ECF No. 21. Petitioner has failed to file a status report for the

24   past ten months. I order the petitioner to file status reports every 90 days, the first of which is due

25   within the next thirty days, detailing his progress in exhausting his state-court remedies.

26
27

28
                                                        1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     October 29, 2019
 4                                 UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11            No. 206
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   2
